DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  There is no space between L2 and cache.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  the first limitation is capitalized.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 16, 19, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nageswaran et al. WO2006/090328A2.

As per claim 4, Nageswaran teaches the method according to claim 1, wherein the access request information comprises a request identification number (page 9, 23-24, wherein the address is an identification number).
As per claim 6, Nageswaran teaches the method according to claim 1, wherein searching, according to collected access request information, the cache expectation queue to find an expected result corresponding to the access request further comprising: finding an error in response to a finding that there is no valid expected result in the cache expectation queue or there is a valid expected result but the expected result is inconsistent with an actual result; and reporting the error (page 8, lines 16-21, wherein the buffer is search and a violation is found an reported).
As per claim 16, Nageswaran teaches a system to verify access from a multi-core interconnect to an L2 cache, comprising: a consistency transmission monitoring circuitry configured to collect transmission information associated with transmitted data sent by a single-
As per claim 19, Nageswaran teaches the system according to claim 16, wherein the access request information comprises a request identification number (page 9, lines 23-24).
As per claim 21, Nageswaran teaches the system according to claim 16, wherein the cache check circuitry is further configured to: find an error in response to a finding that there is no valid expected result in the cache expectation queue or there is a valid expected result but the expected result is inconsistent with an actual result; and report the error (page 8, lines 16-21).


Allowable Subject Matter
Claims 2-3, 5, 7-15, 17-18, 20, 22-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0004692 to Fan et al.:  Shared cache priority verification in a multi-core system.
US 9,507,717 to Busaba et al.:  Multithread transaction in a shared L2 cache.
US 2016/0034398 to Wendel et al.:  Cache coherent multiprocessor system in multiple levels of cache accessing.
US 2015/0242322 to Vajapeyam:  Multi-core processor monitoring of cache accesses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113